NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW GREGORY McLAUGHLIN,                     No. 19-55667
for himself and those similarly situated,
                                                D.C. No. 8:18-cv-00546-JLS-KES
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

KAMALA D. HARRIS, Attorney General,
in her individual capacity; et al.,

                Defendants-Appellees,

and

CALIFORNIA SUPREME COURT;
STATE OF CALIFORNIA,

                Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California attorney Matthew Gregory McLaughlin appeals pro se from the

district court’s order dismissing his action alleging constitutional violations arising

out of his proposed ballot initiatives and California Assembly Bill 1100. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011) (failure to

state a claim); Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (Rooker-Feldman

doctrine). We affirm.

      The district court properly dismissed McLaughlin’s claims arising out of his

proposed ballot initiatives, an unpublished state court decision, and California’s

Anti-SLAPP law for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine because these claims are “de facto appeal[s]” of prior state court decisions

and raise issues that are “inextricably intertwined” with those decisions. See id. at

1163-65 (discussing Rooker-Feldman doctrine); see also Cooper v. Ramos, 704

F.3d 772, 777–78 (9th Cir. 2012) (explaining that in “determin[ing] whether an

action functions as a de facto appeal,” this court “pay[s] close attention to the relief

sought by the federal-court plaintiff” (citation and internal quotation marks

omitted)).

      The district court properly dismissed McLaughlin’s claim challenging the

constitutionality of California Assembly Bill 1100 because McLaughlin failed to

allege facts sufficient to show that Assembly Bill 1100 was not rationally related to


                                           2                                     19-55667
a legitimate government interest. See San Jose Christian Coll. v. City of Morgan

Hill, 360 F.3d 1024, 1031 (9th Cir. 2004) (explaining that a neutral law of general

applicability violates the First Amendment only if “the law is not rationally related

to a legitimate governmental interest”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                  19-55667